Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 17-18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunet (US 2013/0278538) in view of Yao (US 2015/0145802).
Regarding claims 1 and 17, Brunet teaches  A touch sensor, comprising: a sensor unit including a plurality of first electrodes in an active area spaced apart from each other, and at least one second electrode (0024-0025] drive electrodes and sense electrodes); a plurality of sensing channels (Fig. 1 element 14)respectively coupled to one of the first electrodes ([0028] drive or sense electrodes), and each sensing channel including a reference node  having a variable voltage (Fig. 8 variable voltage Vref1 and Vref1 system switches between the two voltages) coupled to the at least one second electrode ([0028] sense electrodes); and
a processor to receive output signals from the sensing channels, and to detect a touch input based on the output signals([0026]), wherein the plurality of sensing channels are configured (Fig. 1 element 14) to: supply driving signals to respective first electrodes during a first period ([0027-0028]), receive sensing signals from respective first electrodes during a second period ([0028]), and generate the output signals corresponding to the sensing signals received from respective first electrodes based on potentials of the respective reference nodes(Fig. 9 [0031] teach how Vref nodes and the voltage driven on the first electrode are used to determine output signals of the sensing signals). Although Brunet teaches the limitations as discussed above and it is well known the first electrodes are spaced apart, Brunet fails to explicitly teach a plurality of first electrodes in an active are spaced apart from each other.
	However in the same field of manufacturing a touch sensor device, Yao teaches plurality of first electrodes in an active are spaced apart from each other (Fig. 1 show drive lines 102 and sense line 104 spaced apart).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the device as taught by Brunet with the device as taught by Yao. This combination provides an improved method of detecting touch on a sensor device as taught by Yao [0004].
	Regarding claim 2, Brunet teaches wherein each of the sensing channels comprises: a first node coupled to any one of the first electrodes (Nodes S1-S4[0030] measurement circuit 20); a first voltage source coupled between the first node and the reference node (Fig. 8 Vref1); a first switch coupled between the first node and the first voltage source (Fig. 8 switch S9); a first amplifier provided with a first input terminal coupled to the first node and a second input terminal coupled to the reference node (Fig. 8 element 32); and  a second switch coupled between the first node and the first input terminal (Fig. 8 Switch S5).
	Regarding claim 4, Brunet teaches wherein each of the sensing channels  further comprises a second voltage source coupled between the second input terminal and the
  reference node (Fig. 8 Vref2).
	Regarding claim 7, Yao teaches at least one buffer coupled between the second electrode and the reference nodes (Fig. 6-8 GO buffer 516).
	Regarding claim 8, Brunet teaches an amplification circuit coupled between the second electrode and the reference nodes (Fig. 8 element 32).
	Regarding claim 18, Brunet teaches wherein the step of generating the output signals comprises generating output voltages corresponding to differences between the voltages of sensing signals input from respective ones the first electrodes, and the voltages of respective ones of the reference nodes(Fig. 9 [0031] teach how Vref nodes and the voltage driven on the first electrode are used to determine output signals of the sensing signals).
	Regarding claim 19, Brunet teaches he step of converting output voltages generated by the sensing channels into digital signals (Fig. 8 ADC 34).
Claims 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brunet (US 2013/0278538) in view of Yao (US 2015/0145802) and Park (US 2014/0368467).
Regarding claim 3, Brunet in view of Yao teach the limitations as discussed above but fail to teach wherein each of the sensing channels further comprises a capacitor and a reset switch coupled in parallel between the first input terminal and the reference node.
However in the same field of manufacturing a touch sensor device, Park teaches
wherein each of the sensing channels further comprises a capacitor and a reset switch coupled in parallel between the first input terminal and the reference node (Fig. 7 teaches the receiver unit  510 includes a reset switch Vrst and capacitor connected at first input of amplifier and positive ref node).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the device as taught by Brunet with the device as taught by Yao and the device as taught by Park. This combination provides a system that accurately determines touch as taught by Park [0030].
Regarding claim 5, Brunet in view of Yao teach the limitations as discussed above but fail to teach wherein each of the sensing channels further comprises a capacitor and a reset switch coupled in parallel between an output terminal of the first amplifier and the first input terminal.
However in the same field of manufacturing a touch sensor device, Park teaches
wherein each of the sensing channels further comprises a capacitor and a reset switch coupled in parallel between an output terminal of the first amplifier and the first input terminal (Fig. 7 teaches the receiver unit 510 includes a reset switch Vrst and capacitor connected at first input of amplifier and output terminal).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the device as taught by Brunet with the device as taught by Yao and the device as taught by Park. This combination provides a system that accurately determines touch as taught by Park [0030].
	Regarding claim 6, Brunet teaches at least one analog-to-digital converter coupled between the output terminal of the first amplifier and the processor, and wherein the analog-to-digital converter is configured to output a digital signal corresponding to a difference between an output voltage of the first amplifier and a voltage of the reference node (Fig. 8 ADC 34).

Allowable Subject Matter
Claims 9-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621